Citation Nr: 1435618	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-49 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to an effective date prior to February 23, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 decision of the Montgomery, Alabama, Regional Office (RO). 

In an October 2012 rating decision, the RO granted entitlement to TDIU effective February 23, 2011.

The issues of service connation for a left knee and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In the October 2012 rating decision, the AOJ granted entitlement to TDIU as of February 23, 2011.


CONCLUSION OF LAW

Based on the grant of TDIU as of February 23, 2011, there remains no matter in controversy for which the Board has jurisdiction regarding the claim for TDIU. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a formal claim for TDIU (VA Form 21-8940), in April 2008, attaching evidence that indicated that he was unable to work due to his inability to hear.  In the July 2008 rating decision, the AOJ denied this claim and the Veteran perfected an appeal.

Separately, in February 2011, the Veteran filed a claim for increase in his hearing loss disability.  Pursuant to this claim, the AOJ increased his rating for hearing loss to 80 percent effective February 23, 2011, by way of an April 2011 rating decision.  In an October 2012 rating decision, the AOJ granted TDIU as of the February 2011 effective date for the increase in the Veteran's rating for hearing loss.  This February 2011 date is the first date that the Veteran met the schedular rating criteria for TDIU under 38 C.F.R. § 4.16(a).

In a March 2013 Supplemental Statement of the Case (SSOC), the AOJ indicated that an issue of an earlier effective date for the grant of TDIU was in appellate status, but the Veteran never entered a disagreement regarding the effective date assigned to the TDIU benefit.  See 38 C.F.R. § 20.200.  Further, his representative has specifically contended that this issue in not in appellate status.  As the issue was certified by the AOJ, the Board has considered its jurisdiction of this issue but finds that there is no issue to adjudicate.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the appellant has taken exception no longer exists. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Although the AOJ certified the issue on appeal to the Board, the issue of TDIU was granted.  There is no separate increased rating issues in appellate status to which the TDIU claim attached.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Again, the Veteran did not file a notice of disagreement to the effective date assigned to the TDIU benefit and the period for him to enter such a notice of disagreement has passed.

After careful consideration, under these facts, the Board finds that there is no issue as to an earlier effective date for TDIU is in appellate status and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal regarding the claim an effective date prior to February 23, 2011 for the grant of a TDIU is dismissed.


REMAND

Regarding the claims for service connection, the December 2012 VA examination is inadequate.  The examiner relies largely, if not entirely on the medical evidence, or the lack thereof, but the Veteran provides a competent account of frequent and recurrent knee symptomatology after separation and the record contain competent medical evidence that he underwent surgical intervention shortly after separation.  Further, the examination report is internally inconsistent because the examiner affirms the presence of a left ankle disability but subsequently states there is no such disability.  The appeal is remanded to obtain an adequate examination opinion.  

Relevant VA treatment records dated since March 2010 are not of record.  Efforts to obtain these records must be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's left knee and ankle conditions, dated since March 2010.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination(s) with an appropriate medical professional.  The entire claims file (including any electronic records) must be reviewed by the examiner.  

The examiner(s) must respond to the following:

(A)  Diagnose all left knee and left ankle pathology present, if any.

(B)  As to each diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; and 

(ii) is related to military service, including a March 1966 trauma.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, service treatment records, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

3.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


